UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 01-4565



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus


RUBEN PEREZ,

                                                Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CR-01-11)


Submitted:     January 31, 2002             Decided:   February 6, 2002


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, G. Alan DuBois,
Assistant Federal Public Defender, Raleigh, North Carolina, for Ap-
pellant. John Stuart Bruce, United States Attorney, Anne M. Hayes,
Assistant United States Attorney, Ethan A. Ontjes, Assistant United
States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ruben Perez appeals his conviction pursuant to a guilty plea

to possession with intent to distribute more than 100 kilograms of

marijuana, in violation of 21 U.S.C.A. § 841 (West 1999 & Supp.

2001).   Because 21 U.S.C.A. § 841 is not rendered unconstitutional

by Apprendi v. New Jersey, 530 U.S. 466 (2000), which is the sole

issue Perez asserts on appeal, we affirm Perez’s conviction and

sentence.   See United States v. McAllister, 272 F.3d 228, 232 (4th

Cir. 2001).   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2